Citation Nr: 1139661	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-48 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for double vision, to include as a residual of a traumatic brain injury (TBI).

2.  Entitlement to service connection for headaches, to include as a residual of a traumatic brain injury (TBI).

3.  Entitlement to service connection for memory loss, to include as a residual of a traumatic brain injury (TBI).

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.

In July 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  At that hearing, the Veteran waived RO consideration of additional evidence received by VA after issuance of November 2009 statement of case.

The Board notes that the RO developed the Veteran's claim relating to a head injury in service as one claim for service connection for headaches with double vision and memory loss.  However, in light of the Board's decision herein to grant service connection for double vision and remand the claims for headaches and memory loss, and in light of the service representative's characterization of the Veteran's claims as residuals of a traumatic brain injury in service, the Board finds that the issues are more appropriately characterized as captioned above. 

The issues of entitlement to service connection for headaches, memory loss, and a right knee disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's double vision is related to active service.


CONCLUSION OF LAW

Service connection for double vision is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  The Veteran's diplopia, however, is not a disease subject to presumptive service connection. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

The Veteran, in written statements and in testimony before the Board, asserts that as a result of a head injury sustained during a motor vehicle accident in service, the Veteran developed double vision and has experienced double vision ever since that time.  

Service medical records show that in August 1966, the Veteran was a passenger in a taxi cab that was hit by a drunk driver.  As a result of the accident, the Veteran sustained injury to the head and right knee and was hospitalized for approximately three weeks.  Throughout the course of hospitalization, the Veteran complained of ongoing diplopia.  It was noted that the Veteran was seen by an ophthalmologist, who felt that the Veteran had a very mild right six paresis.  However, on examination, it was difficult to tell whether there was a paresis because of the very small degree of limited movement of the Veteran's eye muscles.  It was noted that by the time of the Veteran's hospital discharge in September 1966, the diplopia was slowly resolving and the ophthalmologist felt it would clear.  The Veteran was discharged to limited duty status until the diplopia cleared.  A diagnosis was made of cerebral concussion.

Available post-service VA medical records dated from March 2007 to March 2010 show complaints of longstanding diplopia, for which the Veteran was prescribed prism lenses.  It was noted that the Veteran was in a car accident over 40 years ago and underwent strabismus surgery on the left eye in 1969.  In August 2008, the Veteran was diagnosed with diplopia secondary to injury, corrected with spectacles by an optometrist, and post-traumatic diplopia with negative brain CT by a neurologist.  In September 2008, an MRI of the brain indicated diplopia with right nerve III palsy, status post head injury.

The Veteran underwent a VA general medical examination in April 2009 for purposes of nonservice-connected pension, during which the Veteran reported double vision.  The examiner noted that diplopia was due to limited muscle function according to a VA problem list.  No etiological opinion was requested or provided.  

Thereafter, during a July 2011 Travel Board hearing, the Veteran reported an onset of double vision following the in-service motor vehicle accident and a continuity of double vision since that time. 

The Board considers the August 2008 findings of the VA optometrist and the VA neurologist that the Veteran suffers from diplopia secondary to a head injury and post-traumatic diplopia to be probative and persuasive evidence in support of the Veteran's claim, as those findings were based on medical expertise and an examination of the Veteran.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, those findings were supported by the subsequent September 2008 MRI indicating diplopia with right nerve III palsy, status post head injury.

After a careful review of the evidence, the Board resolves reasonable doubt in the Veteran's favor and finds that the Veteran's double vision was incurred in active service.  Service medical records document a motor vehicle accident in service which resulted in a head injury and double vision.  The Veteran has presented competent lay evidence that, following separation from active service, the double vision persisted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, that lay evidence supports a continuity of symptomatology since service, which further supports the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (2000).  

Furthermore, the preponderance of the evidence shows that, while in service, the Veteran developed double vision.  The Board finds that the presence of double vision during active duty and the presence of double vision years later constitutes evidence of a chronic disability that manifested both during and after service.  38 C.F.R. § 3.303(b) (2010).  No medical opinion as to etiology is necessary to grant service connection where a chronic disease is shown in service and the same chronic disease manifests at a later date.  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Thus, even without a probative medical opinion relating the Veteran's current double vision to active service, the Board finds that the evidence weighs in favor of the claim.  The Board also finds it significant that there is no evidence of any intercurrent injury, and there is no negative medical opinion of record.

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for double vision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for double vision is granted.




REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims of entitlement to service connection for headaches, memory loss, and a right knee disability.  

Regarding the Veteran's claims for service connection for headaches and memory loss resulting from a traumatic brain injury in service, the Board finds that remand is necessary for an examination.

Service medical records document an in-service head injury sustained during a motor vehicle accident in August 1966.  Following the accident, the Veteran was hospitalized for approximately three weeks and initially complained of headaches.  However, a September 1966 report indicates that the headaches subsided during hospitalization and within four days, the Veteran was headache free.  A cerebral concussion was diagnosed.  Also in September 1966, a psychometrics examination was conducted to evaluate the Veteran for cerebral dysfunction following the cerebral concussion.  During that examination, it was noted that the Veteran's memory was good.  The examiner noted that, for all practical purposes, the Veteran was performing close to maximum level of efficiency in light of past experiences.  The available service medical record relating to the Veteran's separation examination is negative for defects relating to headaches or memory loss.

VA medical records dated from February 2007 to March 2008 are negative for complaints or clinical findings related to headaches or memory loss.  During March 2008 VA treatment, it was noted that the Veteran had no significant memory retrieval problems, although several questions had to be repeated and reframed to obtain a relevant response.  The first post-service evidence of headaches is in August 2008, at which time the Veteran underwent a CT head scan for a possible allergic reaction and a clinical history of headaches.  The CT scan revealed paranasal sinus disease and findings most suggestive of changes related to chronic microvascular ischemia.  Several days later, the Veteran complained of chronic headaches since a 1966 motor vehicle accident.  The impression was chronic posttraumatic headaches.  Thereafter, in September 2008, the Veteran underwent a brain MRI for complaints of chronic headaches since 1966.  The MRI study was normal.

During an April 2009 VA general medical examination for nonservice-connected pension purposes, it was noted that the Veteran complained of headaches.  It was also noted that the Veteran had been diagnosed with and treated for hypertension since around the 1970s with symptoms to include pressure headaches when blood pressure is high. 

During a July 2011 Travel Board hearing, the Veteran testified regarding current problems with headaches and memory loss.  The Veteran reported requiring 2000 milligrams of Tylenol Extra Strength daily just to maintain for headaches.  It was also reported that the Veteran's memory came and went and that the Veteran forgot mid-sentence what the Veteran is saying.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Here, the Veteran has not yet been afforded a VA examination to determine the nature and etiology of any current residuals from a head injury or traumatic brain injury in service, to include headaches and memory loss.  Because the Veteran's service medical records show a head injury and complaints of headaches in service, and the Veteran has provided competent lay testimony regarding current memory loss and a continuity of headaches since service, and as the evidence shows a current diagnosis of chronic posttraumatic headaches and headaches associated with hypertension, it remains unclear to the Board whether the Veteran's current headaches and claimed memory loss were caused by active service.  Therefore a VA examination is necessary in order to fairly decide the claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Next, regarding the Veteran's claim for service connection for a right knee disability, the Board also finds that remand is necessary for an examination. 

Service medical records show that the Veteran experienced right knee problems prior to entrance into service.  Specifically, during a February 1964 enlistment examination, the Veteran reported a history of knee problems following injury to the right knee five years prior, possibly involving cartilage.  The Veteran's reported symptoms included occasional pain.  However no diagnosis was made at that time.  Thereafter, service medical records document a right knee injury sustained during a motor vehicle accident.  An August 1966 X-ray revealed the upper outer part of the patella to be somewhat irregular, and it was thought to represent a multi-partite patella, rather than to be the result of trauma.  Thereafter, in September 1966, it was noted that the Veteran had three fragments of bipartite patella and minimal local tenderness and swelling.  A chip fracture of the patella was diagnosed and the Veteran was prescribed a cane for ambulation.  In a September 1966, it was noted that an orthopedic consultant felt that the Veteran's patellar fracture was very minimal as far as interfering with function.  The Veteran was ambulating fairly well with only a slight limp.  Upon discharge from the hospital, the Veteran was returned to light duty with a diagnosis of "fractured patella, diagnosis undetermined."  The available service medical record relating to the Veteran's separation examination is negative for right knee defects.

VA medical records dated from February 2007 to November 2007 are negative for complaints or clinical findings related to a right knee disability but show a diagnosis of osteoporosis.  Thereafter, in January 2008, the Veteran complained of right knee problems stemming from a motor vehicle accident in service.  In August 2008, the Veteran complained of bilateral knee pain, and an X-ray of the right knee revealed degenerative arthropathy with no acute osseous abnormality.  In September 2008, the Veteran was assessed to have pain and positive films for degenerative changes of the right knee.  Osteoarthritis was diagnosed.  Thereafter, an April 2009 VA examiner diagnosed degenerative joint disease of the right knee, but did not provide an etiological opinion.  In May 2010, the Veteran was seen for complaints of a chronic ache in the right knee, status post fractured patella in a motor vehicle accident in 1966.  Physical examination revealed prominence of the lateral right patella without crepitus or effusion.  There was full range of motion and no instability.  It was noted that "Labs/X-rays" showed evidence of old injury of the lateral patella with healing, and the physician's impression was residual remote patella fracture, stable.

During a July 2011 Travel Board hearing, the Veteran testified regarding current right knee problems.  The Veteran indicated use of a cane to assist with ambulation and stated that the right knee was in a degenerative state.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Here, the Veteran has not yet been afforded a VA examination to determine the nature or etiology of any current right knee disability.  Because the service medical records show injury to the right knee in service, and the Veteran has provided competent lay testimony regarding current right knee problems and a continuity of right knee symptoms since service, and as the evidence shows a current diagnosis of right knee degenerative joint disease, it remains unclear to the Board whether the Veteran's current right knee disability was caused or aggravated by active service.  Therefore a VA examination is necessary in order to fairly decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, it appears that there are outstanding service medical records.  The Board notes that limited service medical records were obtained by VA and associated with the Veteran's claims file in April 2008.  Those records consist of examinations conducted in February 1964 prior to the Veteran's entrance into service in July 1964.  The Veteran has also submitted 1966 inpatient records from the Great Lakes Naval Hospital and outpatient records relating to the in-service motor vehicle accident, which were obtained by the Veteran from the National Personnel Records Center (NPRC).  In correspondence to the Veteran dated in July 2010, the NPRC indicated that in addition to the 1966 inpatient and outpatient records sent to the Veteran, personnel records were sent to the VA in April 2008, and additional service medical records were lent to the VA. The Veteran was instructed to contact the nearest RO to obtain copies of those additional medical records.  However, it does not appear that any additional service medical records have been obtained by the Veteran or the RO.  Accordingly, in light of the foregoing, the Board finds that an additional attempt should be made to locate outstanding service medical records.  If the RO is unable to locate such records, it should seek them via alternate sources such as requests through the NPRC, the Personnel Information Exchange System, and queries to the Veteran for any records in his possession or additional information in support of his claim.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005). 

Finally, it appears that there may be outstanding VA medical records.  Specifically, no VA records dated after March 2010 have been associated with the claims folder.  Additionally, it appears that the VA medical records in the claims file dated after March 2008 were submitted by the Veteran and not obtained by the RO.  Finally, the Board observes that the Veteran reported receiving VA treatment at a medical center in Chicago, Illinois, approximately one month after leaving service.  However, it does not appear that those VA medical records have been requested.  As it appears that there may be outstanding VA medical records containing information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the Personnel Information Exchange System, or any other appropriate service department offices, to obtain the Veteran's complete service medical records.  Associate all documents obtained with the Veteran's claims folder.  Document all attempts to obtain the Veteran's service records in the claim folder and continue attempts to obtain them until it is reasonably certain that further attempts would be futile or it is reasonably certain that the records do not exist.  Issue a formal finding as to the unavailability of any service medical records that cannot be obtained.  Notify the Veteran as to the unavailability of any service medical records.  Request that the Veteran submit any additional records or other information in the Veteran's possession in support of the claims on appeal.

2.  Obtain and associate with the claims folder all medical records from the VA Bay Pines Health Care System dated from March 2008 and all medical records from VA Medical Centers in Chicago, Illinois dated around August 1967.

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any head injury residuals, to include headaches and memory loss.  The claims folder should be reviewed by the examiner, and the examination report should indicate that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service medical records, which show treatment for a cerebral concussion and complaints of headaches in service, and VA medical records which show a diagnosis of posttraumatic headaches and pressure headaches associated with hypertension.  The examiner must also consider the Veteran's lay statements regarding a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner should provide the following:

(a)  Diagnose any current residuals of a head injury or traumatic brain injury, to include any headache disability or disability manifested by memory loss.

(b)  State whether it is it at least as likely as not (50 percent probability or greater) that any current residuals of a head injury or traumatic brain injury, including headaches or a disability manifested by memory loss, were incurred in or due to the Veteran's service, including an in-service motor vehicle accident in August 1966.  

4.  Then, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any right knee disability.  The claims folder should be reviewed by the examiner, and the examination report should indicate that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service medical records, which show right knee complaints prior to service and a right knee injury in service, and VA medical records which show a current diagnosis of degenerative joint disease.  The examiner must also consider the Veteran's lay statements regarding a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In providing the opinions, the examiner should specifically address the Veteran's complaints of occasional right knee pain due to a prior right knee injury noted during a February 1964 examination prior to service; the service medical records showing treatment for a right knee injury sustained during a motor vehicle accident in August 1966; the August 1966 X-ray finding that the irregular findings were thought to represent a multi-partite patella, rather than to be the result of trauma; the September 1966 diagnosis of right patella fracture, diagnosis undetermined; and the Veteran's reports of ongoing right knee symptoms.  Specifically, the examiner should provide the following:

(a)  Diagnose any right knee disability.

(b)  State whether there is clear and unmistakable evidence that any right knee disability preexisted the Veteran's military service.  If clear and unmistakable evidence of a right knee disability is found, provide an opinion as to whether there is clear and unmistakable evidence that any preexisting right knee disability was not aggravated (increased in severity beyond the natural progress of the condition) during service. 

(c)  If there is no clear and unmistakable evidence that any right knee disability preexisted the Veteran's military service, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right knee disability is the result of the Veteran's military service or a motor vehicle accident during service. 


5.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


